         Case 18-12456-gs       Doc 253     Entered 02/11/21 23:12:10    Page 1 of 3


1
     STEVEN T. GUBNER – Nevada Bar No. 4624
 2   JERROLD L. BREGMAN
     Pro Hac Vice application pending, and granted in the related
 3   case of Desert Land, LLC)
     SUSAN K. SEFLIN – Pro Hac Vice granted in related case
 4   BRUTZKUS GUBNER
     300 S. 4th Street, Suite 1550
 5   Las Vegas, NV 89101
     Telephone: (702) 835-0800
 6   Facsimile: (866) 995-0215
     Email:      sgubner@bg.law
 7              jbregman@bg.law
                sseflin@bg.law
 8
     Attorneys for Jeffrey I. Golden,
 9   Chapter 11 Trustee for Desert Land, LLC
10                             UNITED STATES BANKRUPTCY COURT
11                                       DISTRICT OF NEVADA
12

13   In re                                             Case No. BK-S-18-12456 GS
                                                       Chapter 11
14   DESERT OASIS APARTMENTS, LLC,

15                         Debtor.

16

17                                                     CERTIFICATE OF SERVICE
18

19

20

21

22

23

24

25

26

27

28



                                                      1
              Case 18-12456-gs    Doc 253    Entered 02/11/21 23:12:10     Page 2 of 3


1                                       CERTIFICATE OF SERVICE
 2   1.         On February 11, 2021, I served the following documents:
 3
                 a.    DESERT LAND, LLC’S NOTICE OF                                      Dkt. No. 250
 4
                       MOTION AND MOTION FOR AN ORDER
 5                     ALLOWING ITS CLAIM AT $4.5
                       MILLION FOR PURPOSES OF PLAN
 6                     CONFIRMATION, VOTING, AND ANY
                       DISTRIBUTION RESERVE, PURSUANT
 7                     TO RULE 3018(a); RESERVATION OF
 8
                       RIGHT TO CONDUCT DISCOVERY;
                       MEMORANDUM OF POINTS AND
 9                     AUTHORITIES

10               b.    DECLARATION OF JERROLD L.                                         Dkt. No. 251
                       BREGMAN IN SUPPORT OF DESERT
11
                       LAND, LLC’S MOTION FOR AN ORDER
12
                       ALLOWING ITS CLAIM AT $4.5
                       MILLION FOR PURPOSES OF PLAN
13                     CONFIRMATION, VOTING, AND ANY
                       DISTRIBUTION RESERVE, PURSUANT
14                     TO RULE 3018(a)
15
                 c.    DESERT LAND, LLC’S REQUEST FOR                                    Dkt .No. 252
16                     JUDICIAL NOTICE IN SUPPORT OF ITS
                       MOTION FOR AN ORDER ALLOWING
17                     ITS CLAIM AT $4.5 MILLION FOR
                       PURPOSES OF PLAN CONFIRMATION,
18                     VOTING, AND ANY DISTRIBUTION
                       RESERVE, PURSUANT TO RULE 3018(a)
19

20

21   2.      I served the above named documents by the following means to the persons as
     listed below:
22
               a.     ECF System: 18-12456-gs Notice will be electronically mailed to:
23

24
               ANTHONY W. AUSTIN aaustin@fclaw.com, gkbacon@fclaw.com
25             DAWN M. CICA dcica@carlyoncica.com,
                nrodriguez@carlyoncica.com;crobertson@carlyoncica.com;dmcica@gmail.com;dcica@carly
26              oncica.com;tosteen@carlyoncica.com;3342887420@filings.docketbird.com
               KEVIN W COLEMAN kcoleman@nutihart.com, nwhite@nutihart.com
27
               JAMIE P. DREHER jdreher@downeybrand.com, mfrazier@downeybrand.com
28             KIMBERLY S. FINEMAN kfineman@nutihart.com
               EDMUND GEE edmund.gee@usdoj.gov

                                                      2
            Case 18-12456-gs     Doc 253    Entered 02/11/21 23:12:10      Page 3 of 3


 1           NEDDA GHANDI nedda@ghandilaw.com,
              lks@ghandilaw.com,nedda@ecf.inforuptcy.com;r41525@notify.bestcase.com,mr@ghandila
 2            w.com,shara@ghandilaw.com
             TALITHA B. GRAY KOZLOWSKI tgray@gtg.legal, bknotices@gtg.legal
 3
             STEVEN T GUBNER sgubner@bg.law, ecf@bg.law
 4           EDWARD M. MCDONALD edward.m.mcdonald@usdoj.gov
             TRACY M. O'STEEN tosteen@carlyoncica.com,
 5            crobertson@carlyoncica.com;nrodriguez@carlyoncica.com;ccarlyon@carlyoncica.com
             ERIC R OLSEN eolsen@gtg.legal
 6           LENARD E. SCHWARTZER bkfilings@s-mlaw.com
 7
             U.S. TRUSTEE - LV - 11 USTPRegion17.lv.ecf@usdoj.gov
             MARK M. WEISENMILLER mweisenmiller@gtg.legal, bknotices@gtg.legal
 8           MARK WRAY mwray@markwraylaw.com, kmena@markwraylaw.com

 9           b. United States mail, postage fully prepaid.
10            c. By direct email (as opposed to through the ECF System) - Based upon the written
              agreement of the parties to accept service by email or a court order, I caused the
11
              document(s) to be sent to the persons at the email addresses listed below. I did not
12            receive, within a reasonable time after the transmission, any electronic message or
              other indication that the transmission was unsuccessful.
13
              Under penalty of perjury, I declare that the foregoing is true and correct.
14
     Date: February 11, 2021
15

16

17                                                /s/ Nikola A. Fields
                                                 NIKOLA A. FIELDS
18
                                                 Brutzkus Gubner
19                                               21650 Oxnard Street, Suite 500
                                                 Woodland Hills, CA 91367
20

21

22

23

24

25

26

27

28



                                                      3
